t c memo united_states tax_court horace m chambers petitioner v commissioner of internal revenue respondent docket no filed date horace m chambers pro_se daniel j parent for respondent memorandum findings_of_fact and opinion gerber judge in a notice_of_deficiency addressed to petitioner respondent determined deficiencies and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6651 a sec_6654 dollar_figure dollar_figure s485 dollar_figure big_number - after concessions ’ the issues for our consideration are whether petitioner must include in his income wages in the amount of dollar_figure and dollar_figure for tax years and respectively that he earned as a civilian employee of the department of defense whether petitioner can exclude from his wage income dollar_figure and dollar_figure that were garnished from his wages during and respectively to pay court ordered alimony and child_support whether petitioner is entitled to deduct dollar_figure and dollar_figure in alimony that he paid during the and tax years respectively and whether petitioner is liable for additions to tax under sec_6651 a and for the and tax years findings_of_fact petitioner resided pincite ellis lake drive marysville california at the time he filed his petition ' petitioner has conceded he failed to report interest_income of dollar_figure and dollar_figure for the and tax years respectively he failed to report dividend income of dollar_figure for the tax_year and he failed to report the sale of stock totaling dollar_figure for the tax_year respondent concedes that petitioner had a basis of dollar_figure in the stock and that petitioner had a capital_loss of dollar_figure in unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue and rule references are to the tax_court rules_of_practice and procedure the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference - - petitioner failed to file federal_income_tax returns for the and tax years during and petitioner was employed as a budget analyst by the department of defense petitioner earned wages in the amount of dollar_figure in and dollar_figure in in date petitioner separated from his wife and in date the parties entered into a marital settlement agreement that resolved numerous issues related to child custody visitation child_support identification and division of community assets and obligations and disposition of the family residence on date an agreement was filed as a stipulated judgment the nevada county superior court ordered petitioner to pay both child and spousal support petitioner appealed the superior court’s rulings regarding child and spousal support to the court_of_appeals of the state of california third appellate district the appellate court affirmed the nevada county superior court’s judgment petitioner was reguired to pay both alimony and child_support but failed to pay either petitioner’s wages were garnished from his employer by the nevada county family support division to pay the child_support and spousal support during dollar_figure was garnished from petitioner’s wages for alimony and dollar_figure was garnished for child_support during dollar_figure was garnished from petitioner’s wages for alimony and dollar_figure was garnished for child_support q4e- opinion we must decide whether petitioner must include in his income wages of dollar_figure and dollar_figure for the and tax years respectively and whether petitioner may exclude from his income amounts that were garnished from his wages during and to pay court ordered alimony and child_support whether petitioner is entitled to deduct amounts that he paid in alimony in and and whether petitioner is liable for any additions to tax under sec_665l1 a a or i income sec_61 provides that gross_income includes all income from whatever source derived subsection a specifically provides that compensation_for services is included in income see also 348_us_426 sec_1_61-2 income_tax regs petitioner was a civilian employee of the department of defense and earned gross wages of dollar_figure in and dollar_figure in accordingly petitioner is required to include these amounts in his taxable_income for the and tax years respectively petitioner argues that he should not be required to include in his taxable_income amounts that were garnished from his wages petitioner contends that he is a cash_basis taxpayer and never had control of the amounts that were garnished and his civil rights were violated during his divorce proceedings it is well established that income from personal services - - must be included in the gross_income of the person who renders the services see 281_us_111 even if a taxpayer delivers the payor’s check to a third party before cashing the check income earned by the taxpayer for services rendered must be included in gross_income see 551_f2d_208 8th cir moreover if the taxpayer caused the check to be issued directly to the third party the taxpayer must include the compensation in gross_income see hicks v commissioner tcmemo_1982_200 affd 718_f2d_1110 9th cir lack of control_over the earnings does not justify exclusion of earnings from the employee’s gross_income used to pay an obligation of the employee see 69_tc_675 an employer’s payment of an obligation of the taxpayer is equivalent to the taxpayer’s receipt of the income in the amount_paid see 279_us_716 minor v commissioner tcmemo_1998_237 where the transfer of funds at least partially discharges a legal_obligation of the taxpayer the transfer is equivalent to receipt by the taxpayer see 311_us_112 the fact that the transfer is involuntary such as by garnishment has no significance see vorwald v commissioner tcmemo_1997_15 taxpayer was required to include in income as a distribution from his ira amounts transferred from his ira to his former spouse in a garnishment proceeding -- - petitioner’s wages were garnished to pay court ordered alimony and child_support the garnished funds were paid to satisfy a legal_obligation owed by petitioner petitioner’s gross wages are taxable to him regardless of whether he received the funds and then used them to pay his alimony and child_support_obligations or whether his employer paid the funds directly in satisfaction of petitioner’s alimony and child_support_obligations thus the amounts garnished from petitioner’s wages during the and tax years are not excludable from petitioner’s income petitioner also argues that he was the victim of racial discrimination and denied due process during his divorce proceedings petitioner contends that he should not owe any_tax liability on money that in his view was garnished in violation of his civil rights this court however lacks the jurisdiction to address petitioner’s allegations regarding civil rights violations that may have occurred during his divorce proceedings in state court child and spousal support determinations are matters of local law and we are not permitted to reassess the merits of those judgments see eg 300_us_5 although petitioner may not agree with the state court ruling regarding his alimony and child_support_obligations he has not shown a basis for excluding the garnished wages from his taxable_income ti deductions sec_215 provides that an individual shall be allowed a deduction in an amount equal to the alimony or separate_maintenance payments paid during the taxable_year petitioner paid alimony as defined under sec_71 in the amounts of dollar_figure and dollar_figure during and respectively respondent concedes that assuming petitioner is required to include in income the amounts garnished to pay alimony he is entitled to deduct those amounts paid as alimony accordingly petitioner is entitled to a deduction in the amount of dollar_figure for and dollar_figure for tiil additions to tax we now address whether petitioner is liable for additions to tax for failure_to_file tax returns under sec_6651 failure to make timely payment of taxes under sec_6651 and failure by an individual to pay estimated income_tax under sec_6654 petitioner bears the burden of we note that payments made to support children do not gualify as alimony see sec_71 sec_1_71-1t income_tax regs fed reg date accordingly petitioner is not entitled to a deduction in or for amounts paid for child_support in his brief respondent states that the sec_6651 a addition_to_tax for was erroneously included in the notice_of_deficiency and concedes that there is no addition_to_tax under this section for the tax_year respondent is relying on sec_6651 which is effective for returns with a due_date after date accordingly the sec_6651 addition_to_tax is at issue only with regard to the tax_year - proving respondent’s determination is in error see rule a a additions to tax under sec_665l1 a and sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent sec_6651 provides for an addition_to_tax of percent per month up to percent for failure to pay the amount shown or required to be shown on a return a taxpayer may be subject_to both sec_6651 and in which case the amount of the addition_to_tax under sec_6651 is reduced by the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs and the combined amounts under paragraphs and cannot exceed percent per month see sec_6651 to avoid the additions to tax for filing late returns a taxpayer bears the burden of proving both that the failure_to_file did not result from willful neglect and that the failure_to_file was due to reasonable_cause see 469_us_241 if the taxpayer does not meet this burden the imposition of the addition_to_tax is mandatory see 32_tc_479 affd 283_f2d_227 8th cir petitioner admits that he failed - to file his and income_tax returns but has presented no evidence as to why he should not be liable for the addition_to_tax for failure_to_file petitioner has also failed to show that his failure to pay was due to reasonable_cause cf 98_tc_294 accordingly we sustain the determinations of respondent with respect to the sec_6651 and additions to tax taking into account respondent’s concession regarding the sec_6651 determination for the tax_year b additions to tax under sec_6654 sec_6654 requires the imposition of an addition_to_tax in the case of any underpayment of estimated_tax by an individual see 33_tc_1071 this addition_to_tax is mandatory absent a showing by the taxpayer that one of the statutorily provided exceptions applies see 75_tc_1 petitioner introduced no evidence as to the applicability of any such exceptions and accordingly we sustain respondent’s determinations with respect to sec_6654 we have considered all other arguments advanced by the parties and to the extent that we have not addressed these arguments we consider them irrelevant moot or without merit -- - to reflect the foregoing and concessions of the parties decision will be entered under rule
